DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/598,267 originally filed on October 10, 2019. Claims 1-7 are presented for examination. Claims 1 and 6 are independent.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on October 10, 2019 and December 31, 2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
It is noted that in the IDS filed December 31, 2020, cite “CA” could not be considered because no English translation was provided.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on November 17, 2019. This application claims foreign priority of JP2018-203650, filed October 30, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an extraction section configured to extract the event data that are linked with an operator included in a predetermined period during an operating time of the equipment for reach of the operators” in claim 1.
“a preparation section configured to prepare feature data relating to an operation procedure and a work time for each of the operators on a basis of the event data extracted for each of the operators” in claim 1.
“an output section configured to output the feature data” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claim 6, recites the limitation “an operator.” The limitation is originally introduced earlier in claims 1 and 6, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the operator”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1 or claim 6. Therefore, claims 1 and 6 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-5 and 7 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 1 or 6.
Claim 1, and substantially similar limitations in claims 2, 4, and 6, recites the limitation “the operators.” The limitation is not previously introduced in claims 1, 2, 4, or 6, respectively. As such, the limitation lacks antecedent basis. Therefore, claims 1, 2, 4, and 6 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-5 and 7 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 1 or 6.
Regarding claim 1, the limitations “an extraction section configured to extract…,” “a preparation section configured to prepare…,” and “an output section configured to output…” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5 and 7 are also rejected under 35 U.S.C. § 112(b), based on their dependency to claim 1.
Claim 2 recites the limitation “an operating time.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the operating time”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 2 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 3 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a know-how preparing device” (i.e. a machine), claim 6 is directed to “a know-how preparing method” (i.e. a process), and claim 7 is directed to “a non-transitory computer-readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “preparing know-how,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or 
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations (from exemplary claim 6): “extracting, from among event data prepared by associating events relating to a value of any one or a combination of items included in time series data collected with associated data of each of the events including identification information of an operator, the event data that are linked with an operator included in a predetermined period during an operating time for each of the operators; preparing feature data relating to an operation procedure and a work time for each of the operators on a basis of the event data extracted for each of the operators; and outputting the feature data.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a know-how preparing device,” “a computer,” and “equipment,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “preparing know-how,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
a know-how preparing device,” “a computer,” and “equipment,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-5 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-5 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claim 1.
Therefore, claims 1-7 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (hereinafter “Ikeda,” US 2004/0225552).
Regarding claim 1, and substantially similar limitations in claim 6, Ikeda discloses a know-how preparing device comprising: 
Storage means 4 comprises operator information storage means 5 which stores an operator assigning table in which for each customer, an operator is assigned for each of the production processes, and processing time information storage means 6a which stores a processing time assigning table in which the processing time for each of the production processes is assigned to an operator of each of the corresponding production processes.”); 
an extraction section configured to extract the event data that are linked with an operator included in a predetermined period during an operating time of the equipment for each of the operators (Ikeda Fig. 12 and [0152], “operator assigning means 7 which assigns an operator for each of the production processes; production time calculating means 8 which calculates the necessary time to produce a product by extracting the processing time of each of the production processes and totaling them”); 
a preparation section configured to prepare feature data relating to an operation procedure and a work time for each of the operators on a basis of the event data extracted for each of the operators (Ikeda Fig. 12 and [0152], “operator assigning means 7 which assigns an operator for each of the production processes; production time calculating means 8 which calculates the necessary time to produce a product by extracting the processing time of each of the production processes and totaling them”); and 
an output section configured to output the feature data (Ikeda Fig. 12 and [0152], “outputting means 9 which outputs the calculated production time”).
Regarding claim 7, Ikeda discloses a non-transitory computer-readable medium encoded with a know-how preparing program that causes a computer to function as the know-how preparing device A process control program wherein a computer is allowed to function as at least the means of: … ,” a computer with a process control program is a non-transitory computer-readable medium encoded with a program).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Nakamura (US 2019/0377334).
Regarding claim 2, Ikeda does not teach every limitation of the extraction section extracts, related to each of a plurality of types of stages included in an operating time of the equipment, respective event data included in a period of each of a plurality of stages, and the preparation section prepares the feature data for each of the stages and for each of the operators.
examples of the operation state information acquired by the integrated control processing unit 2 include information related to a work station such as a component storage station, an assembly station, or a shipping station,” exemplifying stages in the operating process including storage, assembly, and shipping).
Nakamura is analogous to Ikeda, as both are drawn to the art of operations optimization. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ikeda, to include the extraction section extracts, related to each of a plurality of types of stages included in an operating time of the equipment, respective event data included in a period of each of a plurality of stages, and the preparation section prepares the feature data for each of the stages and for each of the operators, as taught by Nakamura, in order to efficiently use hardware resources (Nakamura Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3, Ikeda does not teach every limitation of the extraction section determines a start and an end of a stage among the stages on a condition of a specific event among the events occurring.
However, Nakamura discloses the extraction section determines a start and an end of a stage among the stages on a condition of a specific event among the events occurring (Nakamura [0071], “examples of the operation state information acquired by the integrated control processing unit 2 include information related to a work station such as… a shipping station (… an operation starting time, an operation ending time…), operator-related information (… an operation starting time, a work hour, …), … and component-related information (… an operation starting date, an operation ending date…).” exemplifying stages in the operating process including storage, assembly, and shipping).
Nakamura is analogous to Ikeda, as both are drawn to the art of operations optimization. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ikeda, to include the extraction section determines a start and an end of a stage among the stages on a condition of a specific event among the events occurring, as taught by Nakamura, in order to efficiently use hardware resources (Nakamura Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Tullis (US 5,140,537).
Regarding claim 4, Ikeda does not teach every limitation of the output section outputs the feature data to be ranked on a basis of proficiency information assigned in advance to the operators.
However, Tullis discloses the output section outputs the feature data to be ranked on a basis of proficiency information assigned in advance to the operators (Tullis col. 8 lines 3-13, “"E-Ranks" are given to equipment which an operator (or group such as GroupA) can operate and are for the purpose of selecting which equipment an operator will work on next when more than one equipment is waiting for an operator.”; also Tullis col. 9 lines 3-22, “choosing a suitably skilled operator who is least likely to be needed by other equipment, i.e. who has E-Ranks for the fewest other equipment. As a third example, operators might be chosen to work on the equipment where they are most needed to reduce bottlenecks, for instance, by giving lower E-Ranks to machines with high equipment utilization (equipment utilizations are not shown in the Skill Table),” operator skill in operating an equipment is taken into account).
Tullis is analogous to Ikeda, as both are drawn to the art of operations optimization. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Furukawa et al. (hereinafter “Furukawa,” US 5,237,508).
Regarding claim 5, Ikeda does not teach every limitation of the output section outputs the feature data to be ranked on a basis of the work time.
However, Furukawa discloses the output section outputs the feature data to be ranked on a basis of the work time (Furukawa col. 2 lines 3-20, “when preparation for changing process conditions between processes takes a predetermined time, the line control system comprises a priority ranking table and a sorting table. The line control system determines a total working time of products fed for each process, ranks the processes with priorities in order of the total working time, and stores the priorities in the priority ranking table.”).
Furukawa is analogous to Ikeda, as both are drawn to the art of operations optimization. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ikeda, to include the output section outputs the feature data to be ranked on a basis of the work time, as taught by Furukawa, in order to minimize preparation time (Furukawa col. 2 lines 3-20). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715